DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 71-92 are pending in this application.
Applicant’s election without traverse of Group II, claims 74-92, and the additional election of species of ssDNA in the reply filed on 2/9/2021 is acknowledged.
Claims 1-7, 71-74, and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2021.
	Claims 75-84, 86-92 are under examination.
	This application is a National Stage filing under 35 USC 371.  The examiner has reviewed the related documents.  The certified copy of a priority document has been forwarded by the IB. 
	The replacement drawings filed 4/27/18 have been entered.
	The substitute specification filed 4/27/18 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-84, 86-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 75 fails to particularly point out and distinctly claim the steps by which the “sparse coding solving process” is applied to the “Observed Measurement Matrix” to measure relative abundances of the biomolecules.  Merely applying a type of statistical process to a set of data is 
	The metes and bounds of claim 76 are unclear.  It is unclear how specifying that the measurement values are independent or random affects the determination of relative abundances in claim 75.  It is unclear if this recitation requires a change in the calculations, or results in different information.  If it does not, then the limitation is not further limiting.  If it does, then that change must be made clear in the claim.
	The metes and bounds of claim 81 are unclear.  It is entirely unclear how to adjust the Observed Measurement Matrix “according to a basis” when that basis is undefined.  The examiner think this may have been meant to be “bias” but even then the nature of the bias to be corrected must be identified.  If the “basis” or “bias” is undefined, one of skill would not be apprised of the steps to take to adjust the matrix as required and still achieve the determination of relative abundances of biomolecules.
	The metes and bounds of claim 86 are unclear.  It is unclear how to “use” the statistical process of “noisy compositional observations” to the sparse coding solving process of claim 75.  It is unclear how to “use noise compositional observations” in the claimed process of claim 75 to achieve the result of relative abundance levels.  Merely applying a type of statistical process to a set of data is not a clear, positive, active set of steps by which the process is performed.  One of skill would not be apprised of how to modify the “sparse coding” of claim 74 by use of the “noisy compositional observations” as required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 88 recites the broad recitation “at least one of”, and the claim also recites “preferably all of” a set of steps which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “relatively small number” and “do not overlap too much” and “not too large number” in claim 88 are each a relative term which renders the claim indefinite.  The term “relatively”, the term “not too large” and the term “too much” are not defined by the claim, the 
The metes and bounds of claim 89 are unclear.  It is unclear how to adjust the sparse coding solving process of claim 75 in the manner claimed.  Setting forth that the process “comprises” a non-negative matrix factorization does not clearly set forth all the steps and information required.  Claim 89 fails to set forth how steps of claim 75 are particularly modified to obtain the relative abundance levels of the biomolecules.  It is unclear how to use “non-negative matrix factorization” with the data at hand to achieve the result of relative abundance levels.  Merely applying a type of statistical process to a set of data is not a clear, positive, active set of steps by which the process is performed.  One of skill would not be apprised of how to modify the “sparse coding” of claim 75 by the limitations of claim 89 as required.

The metes and bounds of claim 91 are unclear.  It is unclear how to adjust the sparse coding solving process of claim 87 in the manner claimed.  Setting forth that the process “comprises” “using training data to learn the module dictionary matrix X and wherein the training data corresponds to a fraction of information contained in the Observed Measurement Matrix” does not clearly set forth all the steps and information required.  Claim 91 fails to set forth how steps of claim 75 are particularly modified to obtain the relative abundance levels of the biomolecules.  It is unclear how to train a solving process with the data at hand to achieve the result of relative abundance levels.  Merely applying a type of statistical process to a set of data is not a clear, positive, active set of steps by which the process is performed.  One of skill would not be apprised of how to modify the “sparse coding” of claim 75 by the limitations of claim 91 as required.
The metes and bounds of claim 92 are unclear.  It is unclear how to adjust the sparse coding solving process of claim 87 and ultimately claim 75 in the manner claimed.  Setting forth 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 75-84, 86-88, 91 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Motashemi et al (2011).
Mohtashemi et al. (2011) Open-target sparse sensing of biological agents using DNA microarray.  BMC bioinformatics 12:314. (11 pages)
The claims are drawn to methods of measuring relative abundances of a biomolecule in a pool of samples.  The elected biomolecule is single stranded DNA or ssDNA.  An initial matrix is generated comprising m x n measurement values; a probe library is generated which comprises a collection of molecules, each of which has a tag operably linked to a probe for the ssDNA.  The library is exposed to the pool of samples, leading to binding of the biomolecules (ssDNA) to the tagged probe, and the binding is measured.  An Observed Measurement Matrix is generated, and a sparse coding solving process is applied to the OMM to learn system matrix S as indicative of relative abundance levels of ssDNA in each of the samples.
	With respect to claim 75, Motashemi provides methods of sensing relative levels of ssDNA in samples.  Motashemi generates the Design Matrix as disclosed in the “microarray probe design section beginning at page 2. As discussed in the introduction, the key challenge in using sparse coding or compressive sensing with these data is the design of the MxN sensing matrix Ф.  Once the appropriate probes for the experiment were identified, they were synthesized on an array for use in experimental processes (p4, first column “the resulting 15200 probes were sent to Agilent Technologies (Santa Clara, CA) for synthesis on their 8 x 15 Custom Array format.”  The array is exposed to the samples (Microarray hybridization, p4-5) and resulting binding events were measured to provide “m measurement results.”  The Observed measurements are used to generate an Observed Measurement Matrix M : “Feature extraction was performed using Agilent’s Feature Extraction software v9.5.3.1 and samples underwent quantile normalization via the Bioconductor limma package in R.”  Pooled samples are specifically contemplated at page 5 first full paragraph.  Finally, the remainder of Motashemi is the application of a sparse coding solving process to the observed measurement matrix to learn the system matrix, indicative of the relative abundance of the ssDNA in the samples.  (See p5-10 
	With respect to claim 76, Motashemi notes the measurement values are random (Feature Extraction, p4-5). 
	With respect to claims 77-78 the biomolecules are single stranded DNA, which hybridize to the probes of the probe library on the array, further the probes are tagged as required for claim 80. With respect to claim 79, the samples are from cells- prokaryotic organisms.  The probe binds to the biomolecule as required for claim 84. 
	With respect to claim 82, Motashemi provides hybrid selection and tag quantification in the results section, p2-5.
With respect to claims 86-87. Sparse coding solving processes, using noisy observations  and matrix factorization steps are disclosed at pages 5-10.
In Motashemi one of the assumptions is that a relatively small number of genes are in any specific organism signature, meeting claim 88.
With respect to claim 91, training to learn the module dictionary X is discussed at pages 6-7.  

Claim(s) 75-81, 84, 86-88 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sachs et al (2014).
Sach et al. Compressed sensing for simultaneous measurement of multiple different biological molecule types in a sample.  US 2014/0106976 A1 April 17, 2014. 
The claims are drawn to methods of measuring relative abundances of a biomolecule in a pool of samples.  An initial matrix is generated comprising m x n measurement values; a probe library is generated which comprises a collection of molecules, each of which has a tag operably linked to a probe for the biomolecule.  The library is exposed to the pool of samples, leading to binding of the biomolecules to the tagged probe, and the binding is measured.  An Observed Measurement Matrix is generated, and a sparse coding solving process is applied to the OMM to learn system matrix S as indicative of relative abundance levels of biomolecules in each of the samples.
Sachs provides methods of determining relative abundances of biomolecules, including proteins and peptides, etc. [0029-0031, 0118, 0127].  Labeled probes are created which bind the biomolecules [0032, 0041-0042, 0118, 0127]. Sachs generates a design matrix (termed an assignment matrix by Sachs) [0031, 0043-0047, table 1, Fig 10] which is a m x n matrix of measurements and types of proteins.  The protein library from a cell sample can then be exposed to the labeled probes, and measured by flow cytometry[0128-0133].  The measurements are taken, and an observed measurement matrix is created [0033-0034, 0048-0050, 0119-0125].  Sachs then uses sparse or compressed coding solving processes to determine values indicative of the relative abundances of the proteins.  [0035-0039, 0051-0057, 0124-0125].  Sachs discusses more about sparse or compressed sensing at [0058-0066].  
With respect to claim 76, each measurement is independent or random.
With respect to claims 77-80, the mode of contact is binding, the biomolecules are proteins or peptides, the samples comprise cells of varying origin, and the probes comprise fluorescent tags. [0029-0042, 0118, 0127-0133]  

With respect to claim 84, the probe is an antibody which binds to the protein [0041-0042, 0118, 0127]. 
Noisy observations are disclosed at [0120] meeting claim 86.  
With respect to matrix factorization, the measurement matrix is deconvolved using matrix factorization [0071-0101] meeting claims 87-88.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 89-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohtashemi et al (2011) as applied to claims 75-84, 86-88, 91 above in view of Slawski et al. (2014).
	Mohtashemi et al. (2011) Open-target sparse sensing of biological agents using DNA microarray.  BMC bioinformatics 12:314. (11 pages)
	Slawski et al. (2014) Sparse recovery for protein mass spectrometry data. In Rish (ed) Practical applications of Sparse Modeling, MIT press, Chapter 5, p 79-98.
	The claims are drawn to methods of measuring relative abundances of a biomolecule in a pool of samples.  
With respect to claim 75, Motashemi provides methods of sensing relative levels of ssDNA in samples.  Motashemi generates the Design Matrix as disclosed in the “microarray probe design section beginning at page 2. As discussed in the introduction, the key challenge in using sparse coding or compressive sensing with these data is the design of the MxN sensing matrix Ф.  Once the appropriate probes for the experiment were identified, they were synthesized on an array for use in experimental processes (p4, first column “the resulting 15200 probes were sent to Agilent Technologies (Santa Clara, CA) for synthesis on their 8 x 15 Custom Array 
	Motashemi does not specifically speak to non-negative matrix factorization, sparse module activity factorization, or blind compressed sensing.
	In the field of using sparse coding to detect relative levels of biomolecules, Slawski et al (2014) provides several strategies for utilizing sparse coding in the detection of levels of biomolecules by mass spectrometry.  While the experiment which generated the data may be different from Motashemi, the basis of the analysis is the same: a design matrix is generated, measurements from the experiments are taken, and used to generate the observed matrix M, to which a sparse coding solving process is applied.  Slawski specifically speaks to the use of non-
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Mohtashemi and Slawski we conclude that the combination of Slawski’s non-negative factorization, and sparse module activity factorization with a model to measure the relative abundances of biomolecules as set forth by Mohtashemi, represents a combination of known elements which yield the predictable result of creating models which more accurately are able to detect relative levels of biomolecules, despite noise or other issues such as overlapping templates. The use of the NNF in the sparse coding as taught by Motashemi in this combination would further serve to achieve the predictable result of more statistically sound results. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohtashemi et al (2011) in view of Slawski as applied to claims 75-84, 88-91 above in view of Slawski et al. (2014) further in view of Gleichman et al (2011).
	Mohtashemi et al. (2011) Open-target sparse sensing of biological agents using DNA microarray.  BMC bioinformatics 12:314. (11 pages)
	Slawski et al. (2014) Sparse recovery for protein mass spectrometry data. In Rish (ed) Practical applications of Sparse Modeling, MIT press, Chapter 5, p 79-98.
	Gleichman et al. (2011) Blind Compressed Sensing. IEEE transaction on information theory vol 57 no 10 p6958-6964.
	With respect to claim 75, Motashemi provides methods of sensing relative levels of ssDNA in samples.  Motashemi generates the Design Matrix as disclosed in the “microarray probe design section beginning at page 2. As discussed in the introduction, the key challenge in using sparse coding or compressive sensing with these data is the design of the MxN sensing matrix Ф.  Once the appropriate probes for the experiment were identified, they were synthesized on an array for use in experimental processes (p4, first column “the resulting 15200 probes were sent to Agilent Technologies (Santa Clara, CA) for synthesis on their 8 x 15 Custom Array format.”  The array is exposed to the samples (Microarray hybridization, p4-5) and resulting binding events were measured to provide “m measurement results.”  The Observed measurements are used to generate an Observed Measurement Matrix M : “Feature extraction was performed using Agilent’s Feature Extraction software v9.5.3.1 and samples underwent quantile normalization via the Bioconductor limma package in R.”  Pooled samples are specifically contemplated at page 5 first full paragraph.  Finally, the remainder of Motashemi is the application of a sparse coding solving process to the observed measurement matrix to learn 
	Motashemi does not specifically speak to non-negative matrix factorization, sparse module activity factorization (claims 89-90), or blind compressed sensing (92).
	In the field of using sparse coding to detect relative levels of biomolecules, Slawski et al (2014) provides several strategies for utilizing sparse coding in the detection of levels of biomolecules by mass spectrometry.  While the experiment which generated the data may be different from Motashemi, the basis of the analysis is the same: a design matrix is generated, measurements from the experiments are taken, and used to generate the observed matrix M, to which a sparse coding solving process is applied.  Slawski specifically speaks to the use of non-negative factorization, and sparse module activity factorization at section 3.1-3.2, p88-89.  Slawski notes that “there are situations where sparse recovery is possible by enforcing non-negativity.”  (p89) Slawski uses template matching in the training data to learn the module dictionary.  The training templates are a fraction of information in the observed matrix (p79-82.)
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Mohtashemi and Slawski we conclude that the combination of Slawski’s non-negative factorization, and sparse module activity factorization with a model to measure the relative abundances of biomolecules as set forth by Mohtashemi, represents a combination of known elements which yield the predictable result of creating models which more accurately are able to detect relative levels of biomolecules, despite noise or other issues such as overlapping templates. The use of the NNF in the sparse coding as taught by Motashemi in this combination would further serve to achieve the predictable result of more statistically sound results. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
With respect to the use of blind compressed sensing in the sparse coding solving process, Gleichman et al. provides several strategies for using BCS in sparse coding processes.  Gleichman notes that using BCS provides equivalent results to those of standard compressed sensing, without needing prior knowledge of the sparsity basis.  (Abstract).  Results for the sparse basis simulations using blind compressed sensing are set forth starting at page 6868. As long as the values of K are low, the error rates are similar to standard sparse coding processes.  Being able to solve the matrix factorization without needing prior knowledge of the sparsity basis of the measurements makes the process applicable to more experimental situations.
Applying the KSR standard of obviousness to Mohtashemi and Gleichman, with the teachings of Slawski we conclude that blind compressed sensing is another viable method for KSR Int’l 7, 127 S. Ct. at 1740.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cleary et al. Compressed sensing for screening and tissue imaging. US 2020/0152289 A1 5/14/2020. From the inventors, with disclosure of using compressed sensing for deconvoluting or decompressing biomolecule data from cell samples. (US 16/681,639)
	Tolliver et al. (2010) Robust unmixing of tumor states in array comparative genomic hybridization data. Bioinformatics vol 26 i106-i114.
	Seeger, et al. (2007) Bayesian inference and optimal design in the sparse linear model. Proceedings of machine learning research. Vol 2:444-451.

	Duma, D. (2013) a combinatorial pooling strategy for the selective sequencing of very large and repetitive genomes.  Thesis, UC Riverside.  https://escholarship.org/uc/item/3xm8t5rg
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631